Citation Nr: 0203863	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-16 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
repair, fracture, left femur with left knee and hip 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle sprain.

3.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and from October 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.   

While the case was pending at the Board the Disabled American 
Veterans in a March 2002 memorandum to the RO stated that the 
veteran had appointed that organization as his representative 
and reportedly enclosed a VA Form 21-22.  This form is not of 
record.  The RO is requested to take the appropriate action.


FINDING OF FACT

In a March 2002 statement, prior to the promulgation of an 
appellate decision, the appellant withdrew the appeal 
regarding the issues of entitlement to increased disability 
ratings for post-operative repair, fracture, left femur with 
left knee and hip disability and residuals of a left ankle 
sprain, and entitlement to service connection for arthritis 
of the right hip.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).

In this case, in an August 1999 rating decision, the RO 
denied claims of entitlement to increased evaluations for 
post-operative repair, fracture, left femur with left knee 
and hip disability, and residuals of a left ankle sprain; and 
denied a claim of entitlement to service connection for 
arthritis of the right hip.  The veteran expressed 
disagreement with the August 1999 rating decision as to all 
of these issues in November 1999.  A March 2000 hearing 
officer decision increased the assigned evaluation for the 
service-connected post-operative repair, fracture, left femur 
with left knee and hip disability from 20 to 30 percent. 

The veteran was furnished a Statement of the Case and 
Supplemental Statement of the Case and in August 2000 a 
substantive appeal was filed on his behalf.  In March 2002 
the appellant submitted a VA Form 21- 4138, Statement in 
Support of Claim, in which he requested to withdraw his 
appeal regarding any and all claims pending.  The Board finds 
that the appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to that claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal of the claim of entitlement to an increased rating 
for post-operative repair, fracture, left femur with left 
knee and hip disability is dismissed.

The appeal of the claim of entitlement to an increased rating 
for residuals of a left ankle sprain is dismissed.

The appeal of the claim of entitlement to service connection 
for arthritis of the right hip is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

